Per Curiam:
The orders appealed from should be affirmed, with ten dollars costs and disbursements, without prejudice to an action at law for such damages as may have been sustained, on the authority of Black v. Vanderbilt (70 App. Div. 16); Perrin v. Smith (135 id. 127); Low v. Swartwout (171 id. 725) Gosselin Corp. *702v. Mario Tapparelli Fu Pietro of America, Inc. (191 id. 580; affd., 229 N. Y. 596), where the second question certified to the Court of Appeals was: “ If the complaint herein does not state facts sufficient to constitute a cause of action in equity, is the defendant entitled to judgment sustaining the demurrer and dismissing the complaint? ” which the Court of Appeals answered in the affirmative. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ. In each case': Order affirmed, with ten dollars costs and disbursements, without prejudice to an action at law for such damages as may have been sustained.